Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 1 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 2 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 3 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 4 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 5 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 6 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 7 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 8 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 9 of 12
     Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 10 of 12




SHARON FAST GUSTAFSON
General Counsel

JAMES L. LEE
Deputy General Counsel                  Sooman C�
                                        Caribbean Farmers Market, Inc.
GWENDOLYN YOUNG REAMS
Associate General Counsel

ANTONETTE SEWELL
Regional Attorney

LAKISHA DUCKETT-ZIMBABWE
Supervisory Trial Attorney              Jae Kim, Esq.
                                        2550 Pleasant Hill Road Suite 435
                                        Duluth, GA 30096
Keyana Laws                             770-622-1211
Senior Trial Attorney                   (F) 770-622-1241
EEOC - Atlanta District Office          iae@iilaws.com
100 Alabama St. S.W, Suite 4R30
Atlanta, Georgia 30303
Telephone: (404) 562-6823
Facsimile: (404) 562-6905
keyana.laws@eeoc.gov

     SO ORDERED this 15th day of October, 2019.



                                          (1
                                          1
                                        MICH"K E L L. B R O W N




                                   10
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 11 of 12
Case 1:18-cv-05276-MLB Document 20 Filed 10/15/19 Page 12 of 12
